DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“adapter configured to…”, “…at least one of the plurality of adapters is configured to…”, “each of the plurality of adapter…is configured to”, “adapter socket…configured to”, in claims 1-2, and 4-9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 4-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitation “adapter configured to…”, “…at least one of the plurality of adapters is configured to…”, “each of the plurality of adapter…is configured to”, “adapter socket…configured to”,  invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Sufficient structure exists when the claim language specifies the exact structure that performs the function in question without need to resort to other portions of the specification or extrinsic evidence for an adequate understanding of the structure. The claim language specifies a general computer system comprising a generic place holder such as adapter and adapter socket without mentioning a specific 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102 a1 as being anticipated by Norberg (US pg. no 20140074750).
Regarding claim 1. Norberg discloses a computer system for minimizing communication and integration complexity between a plurality of external systems or software applications ([0094] discloses the computer system arrangement according to the invention is adapted for minimizing communication and integration complexity between a plurality of software Applications, wherein at least a Subset of these applications 3a-O (se e.g. FIG. 4a) has an individual data model (ADM) 7a-o, each defining an individual set of application parameters 70a-O, and wherein a first mapping within a first adaptor 23 is first achieved from an ADM 7a belonging to an incoming request 70a to the bus 20, whereby the GTIM 21 translates it 70a into a standard object/parameter 61 using the GIM 6. Subsequently, by means of the BPEE 22 the translated object/ parameter is directed to one (or more), i.e. at least to a second, adaptor 23, wherein the wherein each of said external systems and/or software applications has an individual data model each defining an individual set of application services and/or parameters(([0094] discloses the computer system arrangement according to the invention is adapted for minimizing communication and integration complexity between a plurality of software Applications (external systems), wherein at least a Subset of these applications 3a-O (se e.g. FIG. 4a) has an individual data model (ADM) 7a-o (data model), each defining an individual set of application parameters 70a-O);
 said computer system having connections to each one of said software applications or systems (fig. 4a, 20 (computer system) discloses information bus connects to external systems 3,3-o through adaptors 23a-o respectively),
 wherein said computer system is arranged to interpret between each of said external systems or software applications and to orchestrate incoming requests from each of said external systems or software applications ([0094] discloses wherein a first mapping within a first adaptor 23 is first achieved from an ADM 7a belonging to an incoming request 70a to the bus 20 (computer system), whereby the GTIM 21 translates it 70a into a standard object/parameter 61 using the GIM 6. Subsequently, by means of the BPEE 22 the translated object/ parameter is directed to one (or more), i.e. at least to a second, adaptor 23, wherein the translated request 61 is remapped into an object/parameter 70b according to the ADM 7b of the application 3 to which the incoming object/parameter 70a was intended; [0078] discloses each application3a-O, adaptor means 23a-O arranged to interconnect each connection 24a-O with said generic  to said generic parameters 61 (generic parameter) that corresponds to data transformation, and means arranged to transfer said mapped generic information model; fig. 14 discloses a system where external applications 3 are interfaced with integration bus 20 through adapters 24 where the integration system enables communications among applications by interconverting specific application communication model to generic communication model of the integration bus), 
said computer system is further comprising a plurality of adapters (fig. 4A, 23a-o adaptors connected to integration bus 20), wherein at least one of said plurality of adapters is configured to: 
perform data transformation and/or mapping between at least one parameter of an individual data model of at least one of said external systems and/or software applications and at least one generic parameter and/or data of the computer system ([0078] discloses each application3a-O, adaptor means 23a-O arranged to interconnect each connection 24a-o with said generic information model, said adaptor means 23a-o together with said generic information model 21, in connection with an incoming request, being arranged to map parameters of that individual data model 70a (individual data model ) to said generic parameters 61 (generic parameter) that corresponds to data transformation and/or mapping, and means arranged to transfer said mapped generic information model), 

invoking at least one business process based on an incoming request received from one of said plurality of external systems and/or software applications ([0078] discloses the process execution engine 22 includes means arranged to handle said request to identify a corresponding adaptor means 23a-O to which said request was directed, and uses the corresponding adaptor means 23a-O together with said generic information model 21 to remap said request to the individual data model 7b of the application3a-O to which it is was directed. Remapping the received request and invoking the business process corresponds to invoking).
Regarding claim 2. The combination discloses the computer system according claim 1.
Norberg discloses, wherein said at least one of said plurality of adapters is further configured to identify data and/or a service in one of said plurality of external system or software applications based on information in an outgoing request which is initiated and generated from within said computer system ([0094] discloses a first mapping within a first adaptor 23 is first achieved from an ADM 7a belonging to an incoming request 70a to the bus 20, whereby the GTIM 21 translates it 70a into a standard object/parameter 61 using the GIM 6. Subsequently, by means of the BPEE 22 the translated object/ parameter (information in an outgoing request) is directed to one (or more), i.e. at least to a second, adaptor 23, wherein the translated request 61 is remapped (selecting target application and remapping information based on received translated content corresponds to based on information in an outgoing request)  into an object/parameter 70b according to the ADM 7b of the application 3 (the target application corresponds to identified service) to which the incoming object/parameter 70a was intended).
Regarding claim 3. The combination discloses computer system according to claim 1.
Norberg further discloses, wherein the computer system is further configured so that the execution of the at least one business process based on an incoming request involves interaction with at least two other adapters among said plurality of adapters of the computer system (fig. 4d discloses execution of business process in the system requires communication among adaptor 23 of the first information bus, adaptor 32, adaptor33 and adaptor 23 of the second information bus).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Norberg (US pg. no 20140074750) and Gupta (US pat. No. 10484251), further in view of Ritter2 (US pg. no. 20160048790).
Regarding claim 4. The combination discloses the computer system according to claim 1.
the combination does not explicitly disclose wherein at least one of the plurality of adapters is configured to invoke a plurality of business processes based on a single incoming request from one of said external systems and/or software applications and wherein at least one business process of said computer system is configured to invoke at least one additional business process to be executed within said computer system.
However, in the same field of endeavor, Ritter2 discloses wherein at least one of the plurality of adapters (fig. 1 adapter 112) is configured to invoke a plurality of business processes based on a single incoming request from one of said external systems and/or software applications  (fig. 1 discloses adapter 112 invokes integration process 114 that invokes a plurality of business through 132, 134, 136 and 138) and wherein at least one business process of said computer system is configured to invoke at least one additional business process to be executed within said computer system (fig. 1 discloses adapter 112  invokes integration process 114 that invokes a plurality of business through 132, 134, 136 and 138 such as parsing and integration to direct cyclic graph  rule based transformation to runtime graph; code generation from runtime graph and deploying code to be forwards to adapter 116).


Regarding claim 5. The discloses computer system according to claim 1.
But, the combination does not explicitly disclose:
wherein at least one of the plurality of adapters is configured to invoke a business process, which in turn is configured to invoke a rule function, and wherein the rule function is configured to be invoked from within the invoked business process.
However, in the same field of endeavor, Ritter2 discloses wherein at least one of the plurality of adapters is configured to invoke a business process (fig.1 integration process), which in turn is configured to invoke a rule function (fig. 1 discloses flow compiler process130 that is invoked in the integration process which has the rule based transformation to runtime graph process invoked), and wherein the rule function is configured to be invoked from within the invoked business process ([0034] discloses in order for the integration system runtime 110 to execute an integration process, one or more integration flows of the integration process need to be compiled by the flow compiler 130 to transform the integration flows in a source language into codes or instructions in a target language executable by the integration system runtime 110. The flow compiler 130 can include multiple modules 132, 134, 136 and 138, for example, for 132 can perform lexical, syntactical, and semantic analysis to parse an integration flow and transform the flow into a direct acyclic graph. The transformation module 134 can transform the graph into a runtime graph according to a set of rules of the integration system runtime 110 (corresponds to invoked rule function within the flow compiler process invoked by the integration process 114). Based on the runtime graph, a code can be generated by the code generation module 136, and the code can be deployed by the deployment module 138 for execution of the integration system runtime 110).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Ritter2. The modification would allow an effective integration system where part of the integration process is performed by sub-processes where finally the result is aggregated from the sub processes to enable effectively perform complex integration process in multiple small processes for effectively process the integration manageable form.
Regarding claim 6. The combination discloses computer system according to claim 1.
But the combination does not explicitly disclose, wherein each of a plurality of adapters among said plurality of adapters is configured to:
invoke a plurality of at least one of sequentially executed business processes in the computer system based on a single incoming request received from one of said external systems and/or software applications
 invoke a plurality of at least one of sequentially  executed business processes in the computer system based on a single incoming request received from one of said external systems and/or software applications (fig. 1 discloses based on request from application 105; adapter 112 invoke the integration process 114 that invoke the flow compiler process 130 where the flow compiler process 130 invokes sequentially executed process of 132, 134, 136 and 138 to enable transformation of the single request to formats to enable integration process).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Ritter2. The modification would allow an effective integration system where part of the integration process is performed by sub-processes where finally the result is aggregated from the sub processes to enable effectively perform complex integration process in multiple small processes for effectively process the integration manageable form.
Regarding claim 7. The combination discloses computer system according to claim 1.
But, the combination does not explicitly disclose: wherein each of the plurality of adapters is configured to:
invoke at least one business process in said computer system based on a single incoming request received from me of said external systems and/or software applications, wherein the at least one business process, when executed, is configured to invoke a rule function from within the at least one business process and the rule function is configured 
However, in the same field of endeavor, Ritter2 disclose wherein each of the plurality of adapters is configured to:
invoke at least one business process in said computer system based on a single incoming request received from me of said external systems and/or software applications (fig. 1 discloses integration system where request from application 105 (incoming single request) is received bay adapter 112 and adapter 112 invoke integration process 115 (business process)), wherein the at least one business process, when executed, is configured to invoke a rule function from within the at least one business process and the rule function is configured to be executed with the purpose of determining the further execution of at least one business process by selecting which process branch to be executed next among different business process options ( fig. 1 discloses integration system where request from application 105 is received bay adapter 112 and adapter 112 invoke integration process 114. The integration process 114 invokes flow compiler processes where rule-based transformation process is invoked in the flow compiler process. The rule-based transformation process sequentially advances to process 136 that corresponds to purpose of determining the further execution (intended use)).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Ritter2. The modification would allow using sequential small processes to perform the process of large integration processes that is large and complex to manage. The .
Claim 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Norberg (US pg. no 20140074750) further in view of Gupta (US pat. No. 10484251).
Regarding claim 8. The combination does not explicitly disclose computer system according to claim 1.
But, Norberg does not explicitly disclose:
wherein a first adapter among said plurality of adapters comprises an adapter socket and a first application adapter, said first application adapter communicatively coupled to at least a first external system and/or software application, and a second application adapter communicatively coupled to the same adapter socket and communicatively coupled to at least a second external system and/or software application.
However, in the same field of endeavor, Gupta discloses wherein a first adapter among said plurality of adapters comprises an adapter socket (fig. 1, 110 core middleware broker) and a first application adapter (fig. 1, adapter A of application A), said first application adapter communicatively coupled to at least a first external system and/or software application (fig. 1 discloses adapter 106 is coupled to application 1), and a second application adapter communicatively coupled to the same adapter socket (fig. 1 discloses adapter b 108 is coupled to the same middleware broker) and communicatively coupled to at least a second external system and/or software application (fig. 1 discloses adapter B is coupled to application B), and wherein said adapter socket is a generic 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of Norberg with Gupta. The modification would allow communication between applications of different protocol. The modification would allow inter-application interfacing system for efficient communication among differing applications.
Regarding claim 9. The combination discloses computer system according to claim 1.
But, Norberg does not explicitly disclose:
Gupta discloses wherein at least one of the plurality of adapters is further configured to handle at least one of communication protocols, for the adapter itself and/or a connected external system.
However, in the same field of endeavor, Gupta discloses wherein at least one of the plurality of adapters is further configured to handle at least one of communication protocols, for the adapter itself and/or a connected external system (fig. 1 discloses adapter A 106 communicates with application 1 through protocol 1 and communicates with core middleware broker using common protocol).
.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Norberg (US pg. no 20140074750) further in view of Ritter2 (US pg. no. 20160048790).
Regarding claim 10. Norberg discloses method for minimizing communication and integration complexity between a plurality of external systems and/or software applications ([0094] discloses the computer system arrangement according to the invention is adapted for minimizing communication and integration complexity between a plurality of software Applications, wherein at least a Subset of these applications 3a-O (se e.g. FIG. 4a) has an individual data model (ADM) 7a-o, each defining an individual set of application parameters 70a-O, and wherein a first mapping within a first adaptor 23 is first achieved from an ADM 7a belonging to an incoming request 70a to the bus 20, whereby the GTIM 21 translates it 70a into a standard object/parameter 61 using the GIM 6. Subsequently, by means of the BPEE 22 the translated object/ parameter is directed to one (or more), i.e. at least to a second, adaptor 23, wherein the translated request 61 is remapped into an object/parameter 70b according to the ADM 7b of the application 3 to which the incoming object/parameter 70a was intended), 
wherein each of said plurality of external systems and/or software applications has an individual data model each defining an individual set of data and/or application parameters ([0094] discloses the computer system arrangement according to the 
wherein each of said plurality of external systems and/or software applications is having connections to at least one adapter of an computer system (fig. 14 discloses applications 3a-h connected to respective adapters 23a-h to the information bus), said computer system is comprising a plurality of adapters arranged to interpret between each of the plurality of external systems and/or software applications (fig. 14 discloses applications 3a-h connected to respective adapters 23a-h to the information bus),  and to orchestrate incoming and outgoing requests from each of the at least three software applications; [0094] discloses wherein a first mapping within a first adaptor 23 is first achieved from an ADM 7a belonging to an incoming request 70a to the bus 20, whereby the GTIM 21 translates it 70a into a standard object/parameter (orchestrating) 61 using the GIM 6. Subsequently, by means of the BPEE 22 the translated object/ parameter is 
 said method comprising:
 a. receiving, at one of said plurality of adapters, a request (fig. 14 discloses the adapters 23a-o are configured to receive request from applications 3a-h), 
b. performing, by said one of said plurality of adapters and based on said request, data transformation between data and/or at least one parameter of an individual data model of one of the plurality of external systems and/or software applications ([0094] discloses wherein a first mapping within a first adaptor 23 is first achieved from an ADM (application data model) 7a belonging to an incoming request 70a to the bus 20, whereby the GTIM 21 translates it 70a into a standard object/parameter 61 (transformation),  using the GIM 6 (generic integration model). Subsequently, by means of the BPEE 22 the translated object/ parameter is directed to one (or more), i.e. at least to a second, adaptor 23, wherein the translated request 61 is remapped into an object/parameter) and data and/or at least one generic parameter among a set of generic parameters defined by the generic information model of the information bus ([0094] discloses the computer system arrangement according to the invention is adapted for minimizing communication and integration complexity between a plurality of software Applications, wherein at least a Subset of these applications 3a-O (se e.g. FIG. 4a) has an individual data model (ADM) 7a-o, each defining an individual set of application parameters 70a-O, and wherein a first mapping within a first adaptor 23 is first achieved from an ADM 7a belonging to an incoming request 70a to the bus 20, whereby the GTIM 21 translates it 70a into a standard 
But, Norberg does not explicitly disclose:
c. invoking, by said one of said plurality of adapters, at least one business process, wherein said steps of performing transformation of data and/or parameters and invoking the at least one business process is based on the same single request received from one of the pluralities of external systems and/or software applications, said method further comprising;
d. invoking a rule function from within one of the at least one invoked business process, wherein said rule function is executed with the purpose of determining the further execution of at least one business process by selecting which process branch to be executed next among different business process options.




c. invoking, by said one of said plurality of adapters and based on said same request, at least one business process (fig. 1 discloses adapter 112 receives request from application 112 and invokes integration process 114 as indicated in the figure), wherein said steps of performing transformation of data and/or parameters and invoking the at least one business process are based on the same single request received from one of the plurality of external systems and/or software applications (fig. 2 discloses the message mapping between message 1 and 2 and message processing is based on the request 214;  [0037] discloses a BPMN diagram can include an Extensible Markup Language (XML) file that corresponds to the visual representation of the BPMN process. As an example, the flow compiler 130 may receive an exception flow in BPMN XML format and produce an internal representation with Java objects (transformation) that are executable by the integration system runtime 110 (invoking business process) such as APACHE CAMEL. The above processes are executed because of communication from application 105), said method further comprising
 d. invoking a rule function from within one of the at least one invoked business process wherein said rule function is executed with the purpose of determining the further execution of at least one business process by selecting which process branch to be executed next among different business process options (fig. 1 discloses integration system where request from application 105 is received bay adapter 112 and adapter 112 invoke integration process 114. The integration process 114 invokes flow compiler 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Ritter2. The modification would allow using sequential small processes to perform the process of large integration processes that is large and complex to manage. The modification would allow effective integration system where sub-processes are implemented to effectively transform communication from one for to another in a more manageable way.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESSERET F GEBRE whose telephone number is (571)272-8272. The examiner can normally be reached M-F 9:00AM-5:30PM
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571-2701684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MESSERET F GEBRE/Examiner, Art Unit 2445                                                                                                                                                                                                        
/OSCAR A LOUIE/Supervisory Patent Examiner, Art Unit 2445                                                                                                                                                                                                        02/28/2022